DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed March 11, 2021 have been received and entered into the case.  Claim 101 is added; claims 81 – 98 and 101 are pending; claims 85 – 87, 91 – 93 and 96 – 98 are withdrawn from consideration as non-elected subject matter; claims 81 – 96 and 101 have been considered insofar as they read on the elected species, specifically, claims 81 – 84, 88 – 90, 94 – 95 and 101.
Acknowledgement is made of applicant’s rejoinder request.  Applicant is reminded that non-elected claims may be considered for rejoinder when all claims directed to the elected invention are in condition for allowance.  In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim.  In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.  MPEP 821.04


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 81 – 84, 88 – 90, 94 – 95 and 101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The elected claims and species are drawn to a method for treating, delaying, or reducing the onset of a synucleinopathy, the method comprising administering a composition that “adjusts a gut microbiota composition” in the subject.  Claims 88 – 90 recite administering an inhibitor of an enzyme involved in in vivo synthesis of one or more “PD-enhancing microbial metabolites”, while claims 94 – 95 recite reducing an unnamed bacterial species in the subject.  These claims are considered genus claims that encompass a wide array of “inhibitors of an enzyme” as well as any compound or molecule that functions enhance PD, or reduce an unspecified bacterial species.  The specification fails to set forth a representative number of examples of any of these extremely broad categories of compounds in order to reasonably verify possession of such a potentially enormous number of molecules, compounds or inhibitors. 
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all possible molecules that might function to inhibit any enzyme that is involved 
The purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations" and by using "such descriptive means as words, structures, figures, 
Thus, the written description requirement has not been satisfied.

Response to Arguments
Applicant argues that the specification describes the claimed “inhibitors” in examples 1 – 8 whereby mouse models show decrease in certain microbes and an increase in others, which is improved by increasing or decreasing certain microbial populations.
However, this argument fails to persuade because the specification fails to describe the “inhibitors of enzymes” as claimed and explained above.  While the specification discloses adjusting a gut microbiome, and also “inhibitors of metabolites” that may include antibodies against metabolites, substrates, intermediates thereof, the specification fails to describe any complete structure of a representative number of species, nor describes a representative number 


Claims 81 – 84, 88 – 90, 94 – 95 and 101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The analysis of whether a claims is supported by the disclosure requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the art to make and use the claimed invention.  The standards for determining whether this burden has been met, is by posing the question: is the experimentation needed to practice the invention undue or unreasonable?  While a patent need not teach what is well known in the art, it must teach one in the art how to make and/use the claimed invention without undue experimentation.  There are many factors to be considered when determining whether the disclosure satisfies the enablement requirement.  These factors 
The instant claims are drawn to a method for treating, delaying onset of, or reducing the likelihood of, a synucleinopathy.  Claim 81 recites the functional descriptive language “adjusting a gut microbiota”; claim 88 recites functional descriptive language of administering an inhibitor of an enzyme involved in synthesis or PD enhancing microbial metabolites; claims 94 – 95 recite the functional descriptive language of reducing PD enhancing bacterial species.  It is noted that without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  	Unlimited functional claim limitations that extend to all means or methods of resolving a problem is not adequately supported by the instant specification. It is noted that a single claim reciting a functional outcome covering every conceivable means for achieving the stated result fails to satisfy the written description requirement because the specification discloses only those means known to the inventor, and is not commensurate in scope with the claim. (MPEP 2173.05(g)). The specification fails to teach any composition that achieves or exhibits the claimed function of treating, delaying onset of, or reducing the likelihood or exhibiting a synucleinopathy.  Rather, the specification discloses a prophetic example of the desired outcome by suggesting adjusting a microbiota in a subject will thereby treat, delay or reduce the likelihood of exhibiting a synucleinopathy.  The specification fails to teach any single active that successfully treats the claimed conditions.


Response to Arguments
Applicant argues that the newly amended claims are enabled as supported by examples 1 – 8 wherein a synucleinopathy is improved; and that the disclosure exemplifies at least one method to make and use the claimed invention which is sufficient to correlate the full scope of the claimed invention.  Applicant further argues that the claims are drawn to “adjusting a microbiota” which is exemplified.

Regarding the argument that “adjusting a microbiota” is exemplified, it is further noted that “administering a composition that adjusts a gut microbiota” extends to all means or methods of achieving this function.  It is reiterated that the full scope of the claims is not adequately supported by the instant specification as a claim reciting a functional outcome covering every conceivable means for achieving the stated result fails to satisfy the written description requirement because the specification discloses only those means known to the inventor, and is not commensurate in scope with the claim. (MPEP 2173.05(g)).  Please note that food, 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 81 – 84, 88 – 90, 94 – 95 and 101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 81 and its dependents are drawn to a method for treating, delaying onset of, or reducing the likelihood of a synucleinopathy, however are rendered vague and indefinite for reciting “adjusts” as the term is not adequately defined by the claim language or specification.
Claims 83 – 84 are rendered vague and indefinite because it is unclear if the claims require any particular active steps.  It remains unclear how the method of treating is further limited.  It is unclear how or if measuring alpha-syn aggregation, clearance rate, or levels in a subject further treats a subject for synucleinopathy; thereby making it unclear what must be practiced to carry out the claimed method.

Response to Arguments
Regarding claim 81, applicant argues that “adjusting” is defined to reduce or enhance specific microbes at paragraphs 0051 and 0060.  However it is noted that exemplification is not equivalent to defining a term.  As such the term remains indefinite.  Regarding claims 83 – 84, the claims remain unclear for the reasons previously set forth above.


Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102a1 are withdrawn due to applicant’s amendment and reply.  Specifically in that the cited prior art does not teach increasing the level of one or more of the claimed bacteria, but rather decreases the levels.


Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 are withdrawn due to applicant’s amendment and reply.  Specifically in that the cited prior art does not teach increasing the level of one or more of the claimed bacteria, but rather decreases the levels.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699